Title: To Thomas Jefferson from George Cuningham, 4 June 1805
From: Cuningham, George
To: Jefferson, Thomas


                  
                     
                     
                        To the President of 
                        
                        the United States—
                     
                        4 June 1805
                     
                  
                  The Humble Petition of George Cuningham now confined in the Jail of Washington County in the District of Columbia,
                  Humbly Sheweth that your Petitioner is confined for his fine and fees, under a prosecution for keeping a disorderly house, As it appeared from the testimony of George Gloyd at December term 1804. Upon submission to the Hone. the Judges of the Circuit Court they fined him five dollars, Since his confinement all his goods and chattles was taken by distress and Sold, His Wife and family are without a home, only depending on the bounty of their Neighbours,
                  Your Petitioner farther state, he is subject to fits, which renders him incapable of doing any kind of hard labour for a living. Which has put it out of his power to pay the fine and fees, for which he is confined.
                  Wherefore your Petitioner prays that you will be pleased to grant him a pardon, remiting him his fine and fees,
                  He is the more imboldened to make his application as the Honl. the Court have shewn by the smallness of the fine their sence of the Offence.—
                  And your Petitioner as in Duty bound will for ever pray &.c.—
                  
                     George Cunigham 
                     
                  
                  
                     We the undersign’d Judges, being of opinion that the facts stated in the annexed petition are true, respectfully recommend the petitioner to the mercy of the President of the United States.
                  
                  
                     W. Cranch.
                     June 4th. 1805.
                     N; Fitzhugh
                  
                  
                     Let a pardon issue
                  
                  
                     Th: Jefferson 
                     
                      June 6. 1805.
                  
               